Citation Nr: 1452693	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  07-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for neurogenic bladder.

2.  Entitlement to an initial rating, in excess of 10 percent, for through and through shell fragment wound to the right shoulder.

3.  Entitlement to an initial rating, in excess of 10 percent, for shell fragment wound to the right upper extremity, status post fasciotomy of the right brachial artery with saphenous vein graft.

4.  Entitlement to an initial compensable rating for scar, right upper extremity, status post fasciotomy.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to special monthly compensation for loss of use of creative organ.

7.  Entitlement to an initial rating, in excess of 40 percent, for paresthesias, left lower extremity.
8.  Entitlement to an initial rating, in excess of 40 percent, for paresthesias, right lower extremity.

9.  Entitlement to an initial rating, in excess of 20 percent, for shell fragment wound to the left buttocks.

10.  Entitlement an initial compensable rating prior to July 23, 2008, and in excess of 10 percent from July 23, 2008, for shell fragment wound to the right lower extremity. 

11.  Entitlement to an initial compensable rating prior to July 23, 2008, and in excess of 10 percent from July 23, 2008, for shell fragment wound to the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from September 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

In a December 2006 rating decision the RO, in pertinent part, granted service connection for neurogenic bladder rated as noncompensable, a through and through shell fragment wound to the right shoulder rated as 10 percent disabling, a shell fragment wound to the right upper extremity status post fasciotomy of the right brachial artery with saphenous vein graft rated as 10 percent disabling, a scar of the right upper extremity status post fasciotomy rated as noncompensable, paresthesias of the left lower extremity rated as 20 percent disabling, paresthesias of the right lower extremity rated as 10 percent disabling, a shell fragment wound to the left buttocks rated as 20 percent disabling, shell fragment wound to the left lower extremity rated as noncompensable, a shell fragment wound to the right lower extremity rated as noncompensable, and an adjustment disorder rated as 10 percent disabling.  The December 2006 rating decision also denied service connection for neurogenic bowel, posttraumatic stress disorder, erectile dysfunction, and special monthly compensation for loss of use of a creative organ. 

The Veteran provided a notice of disagreement with the December 2006 rating decision in May 2007 with regard to the claims for an initial compensable rating for neurogenic bladder, a rating in excess of 20 percent for paresthesias of the left lower extremity, a rating in excess of 10 percent for paresthesias of the right lower extremity, service connection for neurogenic bowel, service connection for erectile dysfunction, service connection for special monthly compensation for loss of use of creative organ, and the problems with loss of dexterity in his right hand. 

A statement of the case (SOC) was issued in September 2007 for an initial compensable rating for neurogenic bladder, a rating in excess of 10 percent for through and through shell fragment wound to the right shoulder, a rating in excess of 20 percent for paresthesias of the left lower extremity, a rating in excess of 10 percent for paresthesias of the right lower extremity, service connection for neurogenic bowel, service connection for erectile dysfunction, service connection for special monthly compensation for loss of use of a creative organ, and a compensable rating for scar of the right upper extremity status post fasciotomy.  

The Veteran then provided a VA Form 9 substantive appeal, dated September 2007, with regard to all the claims listed in the September 2007 SOC.  The Veteran subsequently provided another VA Form 9 in October 2007 which served as a notice of disagreement for the claims of a shell fragment wound to the left buttocks rated as 20 percent disabling, shell fragment wound to the left lower extremity rated as noncompensable, a shell fragment wound to the right lower extremity rated as noncompensable, a shell fragment wound to the right upper extremity status post fasciotomy of the right brachial artery with saphenous vein graft rated as 10 percent disabling, and PTSD.  

A SOC was issued in October 2008 with regard to the claim for PTSD.  The Veteran failed to provide a VA Form 9 substantive appeal for PTSD, so that claim is no longer on appeal. 

An October 2008 rating decision granted service connection for neurogenic bowel, so that claim is no longer on appeal.  In addition the October 2008 rating decision granted an increased rating of 30 percent for an adjustment disorder.  The claims for shell fragment wound to the right and left lower extremities were increased to 10 percent each and the claims for shell fragment wound to the buttocks and shell fragment wound to the right upper extremity status post fasciotomy of the right brachial artery with saphenous vein graft were continued.  The Veteran's claims for paresthesias, right and left lower extremity were also each increased to 40 percent disabling as noted on the rating sheet accompanying the October 2008 rating decision.

A notice of disagreement was provided with regard to the claim for an adjustment disorder in October 2009.  A May 2010 SOC was provided with regard to this claim.  A VA Form 9 was never provided and this claim is therefore no longer on appeal.  

A June 2012 Supplemental Statement of the Case (SSOC) addressed the claims of for an initial compensable rating for neurogenic bladder, a shell fragment wound to the right upper extremity status post fasciotomy of the right brachial artery with saphenous vein graft rated as 10 percent disabling, and a through and through shell fragment wound to the right shoulder rated as 10 percent disabling.  These same claims are listed on the VA Form 8 Certification of Appeal; however given the history listed above, the Board has determined that the claims on appeal are as listed above.  

The Veteran testified at a Travel Board hearing before the undersigned at the RO in Los Angeles, California, in August 2012.  The transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system was conducted.

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  While this issue was previously denied by the RO in an October 2008 rating decision, this issue is considered part and parcel to the Veteran's claims for increased ratings, and therefore will be addressed in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a compensable rating for neurogenic bowel and whether there was clear and unmistakable error (CUE) in the December 2006 and October 2008 rating decisions regarding service connection for neurogenic bowel and an initial compensable rating for neurogenic bowel respectively, have been raised by the record.  See October 2012 VA Form 646 and June 2014 Brief of Appellant.  Additionally the issues of entitlement to special monthly compensation (SMC) based on loss of use of right hand and entitlement to special monthly compensation (SMC) based on aid and attendance were raised by the record.  See Jun e 2014 Brief of Appellant.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran's claims for entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of creative organ were included on the September 2007 VA Form 9 substantive appeal which contained the Veteran's request for a Travel Board hearing.  These claims were not addressed at the Veteran's August 2012 hearing before the Board.  Therefore the Veteran should be provided a hearing to address these two claims, and only these two claims.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

As previously noted, the Veteran filed a notice of disagreement in October 2007 for the claims of a shell fragment wound to the left buttocks rated as 20 percent disabling, shell fragment wound to the left lower extremity rated as noncompensable, and a shell fragment wound to the right lower extremity rated as noncompensable.  A SOC with regard to these claims has never been provided.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

The Veteran is service-connected for neurogenic bladder, currently evaluated as noncompensable, a through and through shell fragment wound to the right shoulder, currently evaluated as 10 percent disabling, a shell fragment wound to the right upper extremity, status post fasciotomy of the right brachial artery with saphenous vein graft currently evaluated as 10 percent disabling, a scar, right upper extremity, status post fasciotomy currently evaluated as noncompensable, paresthesias, left lower extremity currently evaluated as 40 percent disabling, and paresthesias, right lower extremity currently evaluated as 40 percent disabling.

In the December 2006 and October 2008 rating decisions, the RO relied on October 2006, November 2006, and August 2008 VA examinations in assigning the Veteran's current evaluations.  However, in the June 2014 statement from his representative, it was noted that the Veteran's conditions had increased in severity and that he had not received an examination to address the severity of his claims in at least six years.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, new VA examinations are warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, in an October 2008 rating decision, the Veteran's request for a TDIU was denied.  In the June 2014 statement from the Veteran's representative it was noted that the Veteran's disabilities rendered him unable to maintain employment.  The Veteran is currently has a 100 percent disability rating, effective from July 23, 2008.  The Veteran's representative stated that the Veteran was unable to maintain employment as a result of his service-connected disabilities prior to that date.  The Veteran should be afforded a VA examination to determine if his service-connected disabilities rendered him unable to maintain gainful employment prior to July 23, 2008.  Adjudication of this request for TDIU is inextricably intertwined with the Veteran's claims for increased ratings.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if he would like to have a hearing for his claims of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of creative organ.  If the Veteran still desires a hearing, schedule the Veteran for a Travel Board hearing for the claims of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of creative organ.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

2.  Issue a Statement of the Case concerning the claims for a shell fragment wound to the left buttocks rated as 20 percent disabling, shell fragment wound to the left lower extremity rated as noncompensable, and a shell fragment wound to the right lower extremity rated as noncompensable.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected neurogenic bladder.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.
All pertinent symptomatology, to include frequency of urine leakage or incontinence, as well as frequency of use of absorbent materials and number of times per day the absorbent materials must be changed. 

In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's neurogenic bladder.

4.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected through and through shell fragment wound to the right shoulder.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, for Group I muscle disability including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, specifically the upward rotation of scapula and elevation of the arm above the shoulder level.  Note whether the Veteran's through and through injury is slight, moderate, moderately severe, or severe. 

In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right shoulder.

5.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected shell fragment wound to the right upper extremity, status post fasciotomy of the right brachial artery with saphenous vein graft.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, for Group VIII muscle disability including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, specifically the extension of wrist, fingers, and thumb and abduction of the thumb; muscles arising mainly from external condyle of humerus:  extensors of carpus, fingers, and thumb supinator.  Note whether the Veteran's shell fragment wound is slight, moderate, moderately severe, or severe. 

In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right forearm disability.

6.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected scar of the right upper extremity, status post fasciotomy.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include the amount of body area covered by the scar, whether the scar is linear, nonlinear, deep, superficial, unstable, and or painful should be addressed.   

In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right arm scar.

7.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected paresthesias of the left and right lower extremity.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include whether there is complete or incomplete paralysis of the sciatic nerve.  If there is incomplete paralysis, the examiner should determine if it is severe with marked muscular atrophy. 

In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right and left lower extremities.

8.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  The RO should consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet.App. 447 (2009)(VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



